Citation Nr: 1337451	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating prior to August 30, 2002, for recurrent actinic keratosis with history of basal and squamous cell carcinoma, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The April 2008 rating decision granted service connection and a noncompensable rating for the Veteran's skin disability, effective from June 17, 2002.  A June 2009 rating decision assigned an increased staged rating of 10 percent, effective from August 30, 2002.  
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

In October 2013 the Veteran's representative stated that the Veteran waived RO review of the evidence submitted subsequent to certification of the Veteran's claim to the Board in October 2009.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is entitled to higher ratings for his recurrent actinic keratosis with history of basal and squamous cell carcinoma.  

In October 2013 the Veteran's representative asserted that the Veteran's skin disability has worsened since his most recent VA skin examination in March 2009.  The representative referred to several newly submitted private medical records showing treatment for squamous cell carcinomas on the right cheek in September 2010, and right forearm in April 2011, in support of his assertions.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his service-connected skin disability.

The Veteran's VA treatment records dated from March 19, 2004 to present should be obtained and associated with the claims file.

Copies of the Veteran's private treatment records related to his skin disability, not already in the claims file, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA treatment records dated from March 19, 2004 to present.  All copies obtained should be associated with the record.

2.  After obtaining any authorization necessary for the release of such documents, contact the Veteran's private dermatology clinic and request copies of the Veteran's treatment records dated from October 2010 to present.  

All attempts to procure the private records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 
 
3.  When the above actions have been completed to the extent possible, afford the Veteran a VA dermatological examination of his recurrent actinic keratosis with history of basal and squamous cell carcinoma.  The claims folder must be made available to the examiner and the examiner should note in the examination report that the claims folder has been reviewed.  The examiner is specifically requested to indicate whether there is exudation, constant itching, extensive lesions, ulceration, crusting or marked disfigurement, or any other disabling symptomatology.

4.  Finally, readjudicate the claim, with consideration of all evidence associated with the claims file since the issuance of the June 2009 statement of the case (SOC), and with consideration of the criteria pertaining to scars or other disfigurement (38 C.F.R. § 4.118, Diagnostic Codes 7800-7805) in effect prior to August 30, 2002, and in effect prior to October 23, 2008.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  The Veteran and his representative should also be given an appropriate amount of time to respond to it.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

